Title: General Orders, 18 September 1776
From: Washington, George
To: 



Head Quarters, Harlem-Heights, Sept: 18th 1776.
Jersey.Newport.


The Brigade Majors are immediately to settle a Court Martial for the trial of prisoners; to meet at the white house near Head Quarters.
Commanding Officers of regiments, and all other officers, are charged in the strictest manner, to prevent all plundering, and to seize every Soldier carrying Plunder, whether belonging to the same regiment or not, or on whatever pretence it is taken, and the General positively commands, that such plunderer be immediately carried to the next Brigadier or commanding officer of a regiment, who is instantly to have the offender whipped on the spot.
The Regimental Surgeons are to take care of their own sick for the present, until the General Hospital can be established on a proper footing—They are to keep as near their regiments as possible, and in case of Action to leave their Sick under the care of their Mates, and be at hand to assist the wounded.
Under the pretence of ranging or scouting, the greatest irregularities and excesses have been committed, the General therefore forbids in the most express manner, any such parties, but by his leave, or of the Brigadier General of the day in writing & then always to be under the direction of an officer—The General does not mean to discourage patrolling and scouting Parties, when properly regulated, on the other hand he will be pleased with, and accept the services of any good officers, who are desirous of being thus employed, and will distinguish them.
Genl Parsons, Genl Scott’s and Col. Sergeant’s Brigades are to march over Kingsbridge and take General Heath’s Orders for encamping—Col. Shee, Magaw, Haslett, and the regiment under Col. Brodhead, are to return to Mount Washington, and be under the immediate Care of Genl Mifflin.

Col. Wards Regiment from Connecticut, may for the present, be annexed to the Brigade commanded by Col: serjeant.
Genl Mifflin’s, McDougall’s, Heard’s, Wadworth’s, and Fellow’s Brigades, and the Brigades under the Command of Cols. Silliman & Douglass, are to have each a regiment in the Field this evening, by Mr Kortright’s house.
